Title: 1778 [i.e. 1780] Aug. 5.
From: Adams, John
To: 


       Lodged at the Mareschall De Turenne. Dined with Mr. Dubblemets. Went to see the Statue of Erasmus, the Exchange, the Churches &c. Mr. Dubblemets sent his Coach in the Evening and one of his Clerks. We rode, round the Environs of the Town, then to his Country Seat, where We supped.—The Meadows are very fine, the Horses and Cattle large. The Intermixture of Houses, Trees, Ships, and Canals throughout this Town is very striking. The Neatness here is remarkable.
      